Citation Nr: 1234545	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1961 and November 1962 to July 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claim of entitlement to a TDIU.

Historically, in a July 2003 claim of entitlement to a TDIU, the Veteran indicated that he last worked in 2003 as an aircraft inspector for Boeing Aircraft (Boeing).  He worked full-time (forty hours per week) and believed that he became too disabled to work full-time on July 1, 2003.  He indicated that he did not leave his last job because of his disability.  He reported completion of four years of high school.

In a September 2003 written statement, the Veteran stated that he was retired from Boeing as of July 2003.  He claimed that his severe loss of hearing was affecting his ability to do his job accurately and believed that he was no longer employable in any field that required accurate hearing.

A November 2003 written statement from Boeing shows that the Veteran worked for the company as an aircraft inspector from November 1984 to June 2003 and that his employment was terminated due to retirement.

In his December 2008 claim of entitlement to a TDIU currently before the Board, the Veteran indicated that he last worked in 2003 as an aircraft mechanic inspector for Boeing.  He worked full-time (forty hours per week) and believed that he became too disabled to work full-time on May 31, 2003.  Specifically, he claimed that his service-connected hearing loss caused him to have difficulty hearing instructions and warning alarms, making an unsafe situation for himself and others in the workplace.  He failed to report his level of education.

In February and March 2009, the Veteran was afforded VA examinations to address the severity of all of his service-connected disabilities.  These examinations did not address the issue of unemployability, except for a mention that the Veteran was retired in the March 2009 VA examination for his non-hearing loss service-connected disabilities.

In October 2009, the Veteran submitted a report from a private audiologist who conducted an evaluation of the Veteran that month.  The audiologist indicated that the Veteran was forced to retire because of his service-connected hearing loss.  The audiologist opined that the Veteran's severe hearing loss and tinnitus rendered him unemployable, stating that he needed to avoid working in any environment with noise and that his disabilities would pose a significant safety risk in any job setting involving transportation/driving or being around heavy or moving machinery.  The audiologist concluded that the Veteran's hearing loss would significantly impair his employability in most job assignments with or without adaptation.

The Veteran's combined disability rating meets the criteria needed for a schedular TDIU, including an 80 percent evaluation for hearing loss.  See 38 C.F.R. § 4.16(a) (2011).  The Board acknowledges that the Veteran is in receipt of a medical opinion in support of his claim; however, a review of the report indicates that it is incomplete.  Specifically, the audiologist noted that the Veteran was "forced" to retire due to his hearing loss.  This history, upon which the opinion is based, is inconsistent with the employment documentation of record, which shows that the Veteran voluntarily retired; the report does not discuss this discrepancy.  The audiologist's report also does not address the Veteran's educational background.  Moreover, while the opinion suggests an impact on employability, it does not show that the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.

In light of the above, the Board finds that a remand is necessary to afford the Veteran a VA examination, during which the examiner(s) will be asked to provide an opinion with regard to the Veteran's employability specific to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by an examiner or examiners with sufficient expertise to determine the impact of his service-connected disabilities on employability.  The claims file should be made available to and reviewed by the examiner(s).

The examiner(s) should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability or more) that the Veteran's service-connected disabilities are sufficient by themselves to render him unable to secure or follow a substantially gainful occupation consistent with his educational and occupational background, without regard to the Veteran's age or nonservice-connected disabilities.

It is noted that the Veteran's service-connected disabilities are: bilateral high frequency hearing loss; tinnitus; scar of the forehead, face, and left cheek; chronic low back pain with degenerative joint disease; hiatal hernia; bilateral otitis media with external otitis; calcified tendinitis of the right elbow; and residuals of arthrodesis of the right great toe.

The supporting rationale for all opinions expressed must be provided.  If the required opinion cannot be provided, the examiner(s) should explain why the opinion cannot be provided.

3.  Then, the issue on appeal should be readjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

